DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duron 2011/0050421
 	Regarding claim 1, Duron discloses an apparatus (see abstract, fig.2, element 212, paragraph [0030] and its description), comprising: an RFID reader, wherein the RFID reader is located at an entrance of a venue or at an exit of the venue a processor (see fig.1, element 104, fig.2, element 219/204, paragraphs [0028], [0034], [0037], [0051] and its description); and a transmitter, wherein the RFID reader detects or reads an RFID tag on
or 
or 
or 
or or 
or  (see abstract, fig.1, elements 104, 102,  fig.2, element 216/204, 225, paragraphs [0005], [0009], [0028], [0030-0031], [0033-0034], [0037], [0040-0041], [0051] and its description).
Claim 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warther (2014/0191851).
Regarding claim 2, Warther discloses an apparatus (see abstract, figs.1-3, element 10a, paragraphs [0007-0009], [0011-0013], [0024] and its description), comprising: a database, wherein the database stores  or a travel schedule of an individual (see abstract, fig.2, element 28/10a, paragraphs [0007-0009], [0011-0013], [0024], [0032-0033] and its description); a global positioning device, wherein the global positioning device is located in or at a personal monitoring device (see fig.2, element 10a, paragraph [0071] and its description); an RFID reader, wherein the RFID reader is located at an entrance of a venue or 
or 
or 
or 
or 
or 
or 
or 
or 
or 
or 
or 
Regarding claim 3, Warther discloses apparatus (see abstract, fig.3, element 10a, paragraph [0012] and its description), comprising: a database, wherein the database stores a travel itinerary or a travel schedule of an individual (see abstract, fig.2, element 28/10a, paragraphs [0007-0009], [0011-0013], [0024], [0032-0033] and its description); an RFID reader, wherein the RFID reader is located at an entrance of a venue or 
or 
or 
or 
or 
or 
or 
or 
or 
or 
or 





Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647